[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence:               March 7, 2000 Date of Application:            March 21, 2000 Date Application Filed:         March 31, 2000 Date of Decision:               April 24, 2001
Application for review of sentence imposed by the Judicial District of New Haven at New Haven, G.A. 6.
Docket No. CR 97-453658.
Michael Dolan, Esq., Defense Counsel, for the Petitioner. CT Page 6790
Robert O'Brien, Esq., Assistant State's Attorney, for the State.
 BY THE DIVISION
The petitioner was convicted by plea of violation of probation in violation of Connecticut Gen. Statute Sec. 53a-32. The trial court imposed the maximum sentence of seven years to serve.
The records show the petitioner was convicted of sale of narcotics and given a seven year suspended sentence by the court. While serving his probationary period the petitioner was charged with a series of crimes including possession of a controlled substance.
Counsel for the petitioner candidly admitted his client was using PCP while on probation and that he was arrested for possession of marijuana. He informed the panel that petitioner had a long history of drug abuse starting from a very early age. Counsel felt the petitioner deserved credit for admitting and owning up to his continued drug addiction before the court. Counsel asked for a reduction in his sentence.
Petitioner when he addressed the panel indicated that he was a non-violent drug offender and felt that a reduced sentence with a drug program was more appropriate.
The state's attorney pointed out that the petitioner was asking for another brake after violating probations on five prior occasions. Counsel indicated the petitioner was let out of jail on a prior occasion and went right back to his drug addicted past. Counsel felt the petitioner was not a candidate for probation, that the sentence imposed was fair and asked for an affirmance by the panel.
In reviewing the remarks of the sentencing court we note that the judge felt that the petitioner was not suitable for probation. He relied heavily on the petitioner's past conduct in ignoring probation to continue his addiction and pattern of selling drugs.
In reviewing the record as a whole, the division finds that the sentence imposed was in accordance with the parameters of Connecticut Practice Book Sec. 43-23, et. seq. CT Page 6791
The sentence imposed was appropriate and not disproportionate. THE SENTENCE IS AFFIRMED.
NORKO, J.
KLACZAK, J.
O'KEEFE, J.
Judges O'Keefe, Klaczak, and Norko participated in this decision.